Name: 2011/339/EU: Council Decision of 27Ã May 2011 establishing the position to be taken by the European Union within the Food Aid Committee as regards the extension of the Food Aid Convention, 1999
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy
 Date Published: 2011-06-15

 15.6.2011 EN Official Journal of the European Union L 156/5 COUNCIL DECISION of 27 May 2011 establishing the position to be taken by the European Union within the Food Aid Committee as regards the extension of the Food Aid Convention, 1999 (2011/339/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 214(4), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Community concluded the Food Aid Convention, 1999 by means of Council Decision 2000/421/EC (1). The Food Aid Convention was extended by various decisions of the Food Aid Committee. (2) The current Food Aid Convention expires on 30 June 2011 and the question of a renewal will be addressed in the session of the Food Aid Committee in June 2011. (3) Pursuant to Article XXV(b) of the Food Aid Convention, its extension is conditional upon the Grains Trade Convention, 1995 remaining in force during the same period of extension. The Grains Trade Convention remains in force until 30 June 2011 and the Union, by means of Council Decision 2011/224/EU (2), has taken the position, within the International Grains Council, in favour of its extension. Its extension should be decided on by the International Grains Council on 6 June 2011. (4) At its 103rd session on 14 December 2010, the members of the Food Aid Committee agreed that the issue of the extension of the Food Aid Convention will be revisited closer to the date of its expiry. The Union took the position that it will work towards taking a decision in June 2011 as to the future of the Food Aid Convention and that formal renegotiation should start directly without any prejudice to the formal position that will be communicated in June 2011. (5) The members of the Food Aid Committee further agreed to begin the formal process of renegotiating the Food Aid Convention, with a series of negotiation sessions. (6) The aim of the Union is for members of the Food Aid Committee to finalise the renegotiation of the Food Aid Convention and reach agreement on a new Food Aid Convention text prior to the session of the Food Aid Committee in June 2011. (7) The Union has to prepare a common position in view of the session of the Food Aid Committee in London in June 2011 for two possible alternative scenarios as follows: (a) the renegotiation of the Food Aid Convention by the members of the Food Aid Committee reaches a final stage prior to the session of the Food Aid Committee in June 2011, in which case an extension of the Food Aid Convention for 1 more year will be the most appropriate means to avoid a vacuum between the existing Food Aid Convention and the entry into force of a new Convention; or (b) the renegotiation of the Food Aid Convention has not reached a final stage prior to the session of the Food Aid Committee in June 2011, in which case an extension of the Food Aid Convention for 1 more year will not be appropriate, and the Commission, on behalf of the Union and its Member States, should formally oppose the emergence of a consensus in the Food Aid Committee, pursuant to Rule 13 of the Rules of Procedure under the Food Aid Convention, 1999, in favour of an extension of the Food Aid Convention. (8) Whether the renegotiation of the Food Aid Convention has reached a final stage or not should be assessed prior to the session of the Food Aid Committee in June 2011 by the Council Working Group on Humanitarian Aid and Food Aid (COHAFA), which, for the Food Aid Convention negotiations, serves as the committee referred to in Article 218(4) of the Treaty. (9) The Commission, which represents the Union in the Food Aid Committee, should therefore be authorised either to favour an extension of the Food Aid Convention for 1 year, i.e. until 30 June 2012, or to oppose a consensus in the Food Aid Committee favouring such extension, HAS ADOPTED THIS DECISION: Article 1 The position of the Union within the Food Aid Committee shall be either: (a) to vote in favour of the further extension of the Food Aid Convention for a period of 1 year, i.e. until 30 June 2012, provided that the renegotiation of that Convention is in a final stage prior to the session of the Food Aid Committee in June 2011, and provided that the Grains Trade Convention, 1995 remains in force during the same period of extension; or (b) to oppose, if the renegotiation of the Food Aid Convention has not reached a final stage prior to the session of the Food Aid Committee in June 2011, the emergence of a consensus in the Food Aid Committee, pursuant to Rule 13 of the Rules of Procedure under the Food Aid Convention, 1999, favouring an extension of the Food Aid Convention. Article 2 The Commission is hereby authorised to express this position within the Food Aid Committee. Done at Brussels, 27 May 2011. For the Council The President NYITRAI Zs. (1) OJ L 163, 4.7.2000, p. 37. (2) OJ L 94, 8.4.2011, p. 28.